Citation Nr: 0007273	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $1,614, to include the 
question of whether the waiver request was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to July 
1951.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 decision by the 
Committee on Waivers and Compromises at the Debt Management 
Center in St. Paul, Minnesota.  Thereafter, the case was 
transferred to the Newark, New Jersey RO, which is currently 
handling the present appeal.


REMAND

When the appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in February 1998, he requested a hearing 
before the Board.  He indicated that he wanted a hearing 
before the Board at the RO.

Thereafter, a hearing was scheduled before the Board in 
Washington, D.C.  In a July 1998 statement, the appellant 
once again specifically indicated that he wanted the hearing 
to be held at the local VA office.  Since the Board may not 
proceed until the appellant is afforded the opportunity for 
such a hearing, 38 U.S.C.A. § 7107(b), the case must be 
REMANDED back to the RO for the following action:

Arrangements should be made for the 
appellant to appear at a personal hearing 
at the RO before a traveling member of 
the Board.  

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




